Case 3:19-cV-00022-HTW-LRA Document 1-9 Filed 01/10/19 Page 1 of 1

1844 (Rev.061'17)

CIVIL COVER SHEET 331 Q~Cy'-;) g f HTW- LQV¢}.

|erk ofCourt for the

The JS 44 civil cover sheet and the information contained herein neither re lace nor supplement the iilin t and service oi' pleadings or other papers as rc uircd by ]aw, except as

provided by local rules of court. This form1 approved by the .iudiciai Con erence ofthe

niicd Slates in epternber 1974, is required for the usc oi`the

purpose of'initiating the civil docket slieel. {SEE lNSTRUCT}ONS ON N.E`JtTPAC-`E ()F TH!S .'-`()IM[,)

 

I. (a) PLAINTIFFS

Dr. Dona|d Raggio

Dr. Chris Raggio F 1 L 15 D

DEFENDANTS
soufH"E§Tt"Bi§F§'r'é`r-§!?W£WQOX, lnc., a Delaware corporation;

ed Co||ective, LLC, a New York LLC; Jed McCa|eb, an individual

 

(b) County of Residerice of First Listed Piaintiff 1'11!'|(33
(EXCEPT]N U.S. PL.¢F.|'NT[FF CAS-i 51

 

 

 

j JAN 10`2019

5`|'_._-'--¢~¢-~1.--'!'\¥*'"'*¢ [‘

Co my oi`Residencc of First Lisled De[`endarrl _ _ _
(JN U.S. PLl!t'NTIFF CAS.E§` ONLY)

iN LAND CONDEMNATION CASES. USE THE LOCATION OF
T]'lE TRACT OF LAND iNVOLVED.

NO E:

 

(C) AllOmeyS (}".i`mr Name, Address, and Te!ephone Numi)r:r)

Wa|ter Boone Ba|ch & Bingham. LLP,
188 East Capita| St., Jackson MS 3920‘1, (601)-961-9900

H'UT`*'

Ed"wm"‘§?'$d'é§ "`(iiilse#i 01 371

roman Warkins a Krurz LLp 210 Easr capitol st., suite 2200,
iaci<son, wis 39201 (601)-960-8600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H. BASIS OF JURISDICTION (Piacc an ".\"'in Om': Ba.r OrrI_v) III. CITIZENSH}P OF PRINCIPAL PARTIES (`P`Ir.rcc mr "X" in Om.' Be.tfor' Pr'uiu!['j‘
(Far .Dl`\'erst'ty Cascr On!y) and One Boxfor Deferrdar:t)
j 1 U.S. Govemment d 3 Federai Question P'I'F DE|" PTF DEF
Pluintif`f (U.S. Ga\'errlmemNot a Par.ty) Cilizen oi"i`iiis State El 1 El l incorporated ar Principai P|ace D 4 Ci 4
ofBusincss in This Stutc
j 2 U.S. Government Ci 4 Diversity Ciiizen of:\norlzer S:aie E.l 2 111 2 incorporated and Principai Piacc Ci 5 5 5
Defenda.nl (i'ndimre C`in`:ensht]) ¢)fPur'tic's in flew H’l) of Business in Another Staie
Ciiizen or Sul)jecl cfa [1 3 111 3 Forcign Nalion Ci 6 13 6
Fercign Counlry
IV. NATURE OF SUIT (Pi'ace an “X" in One Bo.r Om'_v) Ciick here for: Nature of Suit Codc Descriptions.
l CONTRACT TORTS FORFE|TURE!PENALTY BANKRUPTCY OTHER STATUTES I
EJ 110 insurance PERSONAL li\'JUR\'l PERSONAL IN.IURY Cl 625 Drug Rclaccd Scizure C| 422 Appcal 28 USC 158 ij 375 Faisc Ciaims Act
|J 120 Marinc :l SlDAirplanc Cl 365 Pcrsonal injury - off’ropcrcy 21 USC 831 Ci 423 Witildmwal ij 376 Qui Tan: (31 USC
C| 130 Mi]ler Acl :| 3|5 Airpl:me Producl Producl Liabiiily Cl 690 Olher 28 USC 157 3729{:1]]
13 140 Negoliab]e instrument Liabi|ily Ei 367 H:aith Can:t‘ [`F 400 S:ale Re:ipportionmcnl
l:l 150 Rccovery of Overpaymcnt fl 320 Assault, Libci & Phammccuticai PRGFERTY RlGH’I`S C} 410 Amilrusl
& Enf`orcem<:m ofjudgmcm Slandcr l’crscm:il Injury El 820 Copyrighls Cl 430 Banks and Banking
ij 151 Medica.re Ac:t fl 330 Federal Employers‘ Produci liability i`l 330 Putenl i.'l 450 Commerce
fl 152 Recovery of De§`auiled Li.'ii:u`lil'_\,l Cl 363 Asbesios Personai Cl 835 Pateni - Abbrevi:lled ij 460 Dcpo:'t:ilion
Sludent Loans j 340 szrine injury Producl New Drug Applicu\ion CE 470 R:icketeer influenced and
(Exc]udv_s Vctcmns} 5 345 Marine I’roducl Liabi|ity Cl 840 decmark Corrupl Organizalions
C.l 153 Rcco\'ery of Ovcrpz'.ymcnl Liabilily PERSON.»\L PROPERTY LABOR SOCIAL SECURITY ij 480 Consumcr C`\‘cdil
of Velcmri`s Henciils 3 350 Molor Vchic]c C] 370 Olhcr Fraud Cl 7|0 Fair Labor Standurds Ci 861 HIA (13951`1) Cl 490 Cablc/SalTV
ij 160 Slo€ichclidcr$’ Suils :l 355 Mnlor Vehi¢:]c U 371 '1`:1.1[11 in bending AL‘[ CI 862 Biat:k Lung {923) CI 850 Secui'iliesi('.'ommodilicsf
g 190 Ot.her Contract Product Li:ii:riiii.y l] 380 Other Pcr:‘.un:xl Cl 720 L;iborlManagcment [`l 863 DiWCfDIWW {405(§]] Exchange
C] 195 Coniraci Producl liability ,”l 360 Other Person:i| Propcrly D:unage Rc|ations 1'."1 864 SSiD Tit[c XVI F| 390 Olhcr Sla\u\ory Acliuns
CJ 196 Franchise Injury Cl 385 Propeny Danmgc D 740 Railway Labor Acc Cl 865 RSi [405{g1) Cl 891 Agricu|lumi Acts
:l 363 l"crsonzil lnjury ~ l"roduc! l.i:ii:ti]il},l Cl 751 Famiiy and Mcdical Cl 893 En\'ironmcnlal Mattcm
Mcciicai M:i]praclit:c Lcavc Acr ij 895 Frccdom ofini`orma\ion
1 REAL PROPERTY CIVIL RIGHTS PR.|SONER PETITLONS 13 790 Oiiicr Labor Litigution FEDERAL TAX SUITS Acl
D 210 Land Condemnation ”l 440 Other Civil Rights Habeas Cnrpus: Cl 791 Employeu Relircmcnl l'.l 870 Taxcs (U.S. P|ziinzii`i` i`l 896 .Arbitmlio.-i
Ci 220 Foreclosure j 441 Voling C| 463 A]ien Demincc income Sccurily Act or Dei`end:uu) Ci 899 .»\d.ministr“alive Procedure
C.i 230 Rent Lease & Ejeclmenl 3 442 Employmenl i'_`| 510 Mmions to '\.'.':cale 0 871 [RS_Third Parly ActfReviuw or Appeul of
E.\ 240 Tons to I_.a.nd 11 443 Housing/ Seniencc 26 USC 7609 Agency Dccision
D 245 'I`ort Product Lial')ilil)l Accommodations Ci 530 Gcncml Ci 950 Constitulionzl|ity o|`
CJ 290 All G:hcr Rcal Propcr:y J 445 Amer. w!Disabilitics - ij 535 Dccnh Pcnalcy lMMlGR.ATfON Sr:nc Siatutcs
Empluymcnr Othcr: 5 462 Naiura[izarion Appiication
j 446 Amcr. waisabilitics - Cl 540 Mandamus & Orhcr C| 465 Orlicr immigration
Olher El 550 Civil Righrs Actions
'1 448 Educalion Cl 555 Prisou Cundition
|:i 560 Civii Dclainee -
Condilions oi`
Coni'inernent

 

 

 

 

 

 

V. OR_IGIN (P[ace an "X" in One Box Onfy)

Eil Origi=:ial K.'Z Removed from
Proceeding Slate Couri

ij 3 Remanded from ij 4

Appellate Court

28 USC Sec. 1452, 1334(b), and 1446

Brief description of cause:

VI. CAUSE OF ACTION

 

VTI. REQUESTED IN ij CHECK IF THiS is A CLASS ACTION

ij 6 Mult.idistrict
Litigalion-
Tr:msl`cr

g 8 Muliidislrici
Litigation -
Dircct Fiic

Reinslatcd or
Reopcncd

g 5 Transf`crrcd from
Anoiiicr District
fopcc'rf,v)

Cite thc U.S. Civii Statuic under which you arc filing (Du not cite jurisdictional statutes urrfcss di\'ersig;l:

Bankruptcy-reiated removal of conversion, breach of contract. specific performance dispute regarding bitcoins

DE.MAND $ CHECK YES only ii`dernanded in complaint

 

 

 

COMPLAINT: UNDER RULE 13- F-R-Cv-P‘ JURY newman 101 Yes cr Nu
VIII. RELATED CASE(S)
IF ANY ““’ ” wm Hor_- Sfacgr;ie_rr_isen <u-_f_>__.re_>s;enkrp_)__ mem NUMBER 3;14-;»@1&@1€_><3“§
DATE Siyiy]wu E 0F AT on EY OF RW
0111012019 /\/\ /f/(
FOR 0FFICE USE oNLY i/ U' 1'\-/ "
AMouNT APPLYING irr JUDGE MAG. JuDGE

RECEIPT 4

#?L}Mzosz;>os

